HUGHES, District Judge.
The object of this proceeding is to subject Gorgoza’s Sons to this debt through a claim of lien upon a vessel of theirs, into which some of the timber which was the subject of the debt of Beach was put by Beach as a shipbuilder conducting a public shipbuilder’s yard, to whom the lumber was delivered on contract to pay cash for it. and not on the credit of the vessel or of the defendants. The proceeding is founded on the third and fourth sections of the chapter 115 of the Code as amended, which chapter treats “of the lien on land for purchase money, or of mechanics and others for buildings erected or repaired, and of liens on crops for advances.-’ The plaintiffs rely solely upon the provisions of that chapter. It need not be stated that a statute treating of the lien on land or for buildings erected or repaired, vouched in support of a claim like the present one, of a lien on a ship on the stocks, should, in the interest of the freedom of contracts and of commerce, be strictly construed. It has been held on more than one occasion by this court, that the provisions of the chapter of the Code of Virginia just mentioned apply only to buildings, improvements, and property connected with and appurtenant to real estate, savoring of the-realty, and that they do not apply to mere personalty, mere chattels If it were otherwise. the greatest injury would be inflicted on the innocent purchaser of personal property; and the most serious embarrassment and obstruction would be introduced into all the ordinary transaction?, between citizen and citizen. A farmer could not purchase safely a wagon, or a plough, or a wheelbarrow from a wheelwright, without first going to the clerk's office of his county and ascertaining whether a claim of lien had been filed there by the mechanic who might have worked on the article, or the material man who might have furnished the wood or iron used in its eonstruet’on. I do not think that any other construction of the-provisions of chaptei 115 than that just indicated, which is, indeed, implied in the title of the chapter itself, is admissible logically, or could be enforced in practise. And therefore it is hardly necessary for me to do more than hold that the claim of lien filed against this brig by the plaintiffs on the 24th of November, 1877. under section 4 of the chapter of the Code under review, does not establish a lien upon a ship on the stocks, such a structure not being a “building” erected on land, or an “improvement” or'“property” connected permanently with land, according to what seems to me to be the necessary in-tendment of that chapter of the Code.
But this claim of lien could not be allowed. even if we could treat the chapter as covering personal property not connected with or savoring of the realty. Section 4 requires any person furnishing material about a building for a general contractor, in order to make good his lien, to file within thirty days after the completion of the work, on affidavit, a true account of the materials furnished, in the clerk’s office of the county court of the county. The materials claimed in this suit were furnished, and the “work” of delivering them completed. on the 19th day of May. 1S77. and the plaintiffs’ account and claim of lien were not filed until the 24th of November, 1877, *59which was too late, not being within thirty days. This omission is not cured by section 7 of chapter 115 of the Code, giving a longer time for filing the claim of lien in eases where the “contractor” gives credit on payments for a “building.” The contractor there meant can be only the contractor for the building, and the credits contemplated are credits given to the owner or person for whom the building is constructed. Here the contractor, Beach, received credit from Stewart & Tucker, and did not give it to Gorgoza’s Sons. Here the owners of the “building,” Gorgoza’s Sons, were all the while in advance in their payments, and not receiving credits on any of them. Nor have the plaintiffs brought their case within the terms of the fifth section of this chapter of the Code, which requires of subcontractors and material men, in addition to the requirements of section 4, that they shall, besides filing their claim of lien within thirty days after the completion of their “work,” notify the owner of the “building” of the amount of their claim for materials within twenty days after the “building” is completed. It is not pretended that this provision of law has been complied with. The claim of the plaintiffs, therefore, is not good, even íd view of the requirements of chapter 115.
On the merits, also, the case is against them. The Code requires by necessary implication that the materials furnished by a lumberman shall be furnished specially for a building, and must be used, in its construction. This lumber and timber was furnished to a shipbuilder engaged in building several vessels, and the shipbuilder tvas at liberty, under his engagement with the plaintiffs, to put their stuff into any of the vessels he was constructing, or to sell it, or to ship it off without using it. Surely the mere casual mention of his desire or intention to use the lumber in two brigs, at the time of ordering it. without any stipulation direct or indirect that he should use it only in those brigs, cannot bind an owner hundreds of miles distant to pay to the lumber dealer the price of timber bought for use and used indiscriminately in that and other vessels.
On the law and the merits the bill must be dismissed, and I will sign a decree to that effect.